Bryan, J.,
delivered the opinion of the Court.
The counsel on both sides requested that the Court would hear this cause in advance of the time when it would have been reached in the regular course of the docket. The great public interests involved in a prompt decision of the questions presented by the record required that we should accede to the request. We will explain the manner in which the case arises. The appellants having been nominated by the Convention of the Republican Party in Frederick County as candidates for County Commissioners in said county, desired that their names should be placed on the official ballot to be prepared by the Supervisors of Election. The appellees were the Supervisors for Frederick County. Passing by some matters not material to be mentioned, we may state that the candidates filed in the Circuit Court for Frederick County a petition for a mandamus requiring the Supervisors to place their names on the official ballot. After answers the Court passed a pro forma order dismissing the petition.
The Act of 1892, chapter 283, relating to Frederick County provided as follows: ‘' There shall be five County Commissioners of said county, and those who were elected at the general election in November, A. D., 1891, shall hold their office for six years from the time of their said election, and the term for which County Commissioners of said county shall hereafter be elected shall be for six years.” This Act was passed on the assumption that the amendment to section first of Article seven submitted to the popular vote in November, 1891, is legally a part of the Constitution of the State. That amendment is in these words: “ County Commissioners shall be elected on general ticket of each county by the qualified voters of the several counties of the State, on the Tuesday next after the first Monday in the month of November, commencing in the year eighteen hundred and ninety-one; their number in each county, their *163•compensation, powers and duties shall be such as now or may be hereafter prescribed; they shall be elected at such times, in such numbers and for such periods, not •exceeding six years, as may be prescribed by law.” If this amendment was validly adopted, and if the Act of Assembly was authorized by it, there was no vacancy in the County Commissioners’ office, and the names of the •candidates above mentioned could not properly be placed on the official ballot. Let us then consider these two •questions. The fourteenth Article of the Constitution prescribes the mode in which it may be amended. It declares that “the General Assembly may propose amendments to this Constitution; provided that each ■amendment shall be embraced in a separate bill, embodying the Article or section as the same will stand when amended and passed by three-fifths of all the members elected to each of the two Houses, by yeas and nays, to be entered on the Journals with the proposed amendment. ” We find that the Legislature by the Act of 1890, chapter '255, proposed an amendment to section first of Article seven, and that the Act was passed by three-fifths of all the members elected to each House. It was stated on the Journal of each House that “An Act to amend section one of Article seven of the Constitution of this State ” was passed; and the yeas and nays are set forth, being more than three-fifths of all the members elected to each House. The requirements of the Constitution were in all respects observed, unless it is necessary, as maintained by the appellants, that the Act should be set out verbatim, on the Journals. Each House had the bill in its possession when it passed it; and the bill was fully and clearly identified by its title. There would have been no greater certainty if every word of it had been recited. We must give a reasonable construction to the words of the Constitution. There was but one bill with this title. The entries on *164the Journals of the two Houses that this bill had been passed by the yeas and nays which were stated,' described their legislative action as distinctly as it could be expressed. The yeas and nays were associated as closely as possible with the enactment contained in the bill; that is to say, with the proposed amendment. It was not in the power of any person to mistake the meaning of the entry. In the amendments of the Constitution heretofore passed the same form of entry was adopted. The Act of 1874, chapter 364, proposed the amendment regulating and restricting the right of removal of causes for trial; and the Act of 1880, chapter 417, proposed the amendment respecting the election of Judges. In each case the entries on the Journals of the two Houses were in the same form as in the present instance. When, however, they were ratified by the people and proclaimed by the Governor, they were accepted hy all departments of the Government as validly adopted. Under their authority, ever since their adoption, causes have been removed for trial from one Court to another; and all_^ judicial elections have been held. We should do immeasurable evil if we should now express an opinion which should throw doubt on their validity.
The fourteenth Article of the Constitution also requires that the proposed amendment shall be submitted to the qualified voters of the State for adoption or rejection in a form to be prescribed by the General Assembly. This form was duly prescribed in the Act of 1890. It is also required, when two or more amendments are submitted to the voters, that each amendment shall be voted on separately. Several amendments were proposed by the Legislature of 1890. It is made the duty of the Governor to make publication of the bills which propose amendments. The votes cast for and against them must be returned to him, and if it shall appear to him that a majority has voted in favor of an amend*165ment, lie is directed by bis proclamation to declare that it has been adopted by the people, and thenceforth it becomes a part of the Constitution. Now, by his proclamation of December the third, 1891, the Governor did declare that the amendments submitted to the vote of the people had been voted on sejiarately, and that certain of them, including the one now in question, had received a majority of the votes cast, and had been adopted by the people as parts of the Constitution. It will be seen that the Constitution confides to the Governor exclusively the power and duty of ascertaining the result of the vote from an examination of the returns made to him. And on his proclamation that a proposed amendment has received a majority of the votes cast, it becomes eo instanii apart of the Constitution. There is no reference of the question to any other officer, or to any other department. It is committed to the Governor without qualification or reserve, and without appeal to any other authority. Most certainly no jurisdiction is conferred on this Court to revise his decision. It may be asked what is to be done in case the Governor should violate his duty, and wrongfully proclaim an amendment as adopted which in point of fact had been rejected. It would not be becoming in this Court to suppose that such a contingency would ever happen. The courtesy due to the Executive Department forbids iis to entertain such a conjecture. But if, unhappily, in future times, it ever should occur, assuredly a sufficient remedy will be found. The resources of a free government are ample, and will always be found adequate to punish and redress offences against its sovereignty. Having neither the means nor the jurisdiction to determine the result of the voting on the amendment, we disclaim all intention to investigate the question; but nevertheless, we will advert to a suggestion made on the subject. A sample ballot has been filed in the cause showing how the amendments wore *166voted on in Frederick County; and we shall assume, for the purposes of the argument, that the same ballot was used in all the counties which voted under the Australian system. In this ballot, under the heads of Constitutional Amendments, this amendment is described in these words: “Chapter 255 of Acts of 1890, Entitled an Act to amend section one of Article seven of the' Constitution of this State. Increasing the term of office-of County Commissioners. Described in the Governor’s proclamation as amendment number four.” It has been argued for the appellants that these words do not adequately describe the amendment. It is difficult to-see how it could be designated more definitely. And it-is said that the words “increasing the term of office of County Commissioners” convey an untrue account of its nature. The other words used designate with absolute certainty the amendment to be voted for, and therefore-these words would not be misleading, even if not entirely accurate. The proposed amendment would confer on the Legislature the power to lengthen the terms of County Commissioners, and it could hardly be said that they could be shortened; inasmuch as they were to be-elected on general ticket, and therefore their election could not occur more than once in two years; and so the-existing term of two years could not be shortened. But there were nine counties not subject to the Australian law. If all the votes cast under the Australian system should be rejected, we are not informed how the counties voted which were not subject to this system. This' consideration alone will shew how futile would be the attempt on the part of this Court to determine the state-of the vote on this amendment.
It has been said that the terms of this amendment direct an election to be held in November, 1891; whereas it was not proclaimed until December of the same year, and could not become a part of the Constitution,. *167until proclamation was made. It is insisted, therefore, that something incongruous and impossible is commanded; to wit, in December it is ordered that an election shall take place on a day which is already passed. It must be admitted that the diction of this amendment might be easily improved. But we are not engaged about a question of verbal criticism. We must determine the meaning of the words employed according to the intention of the Legislature which proposed this section, and of the people who adopted it. The existing section was to be obliterated from the Constitution, and the new section was to be substituted in its place. When the amendment went into effect the new section was the only part of the Constitution which gave the Legislature the power to determine the numbers of County Commissioners, the times at which, and the periods for which, they should be elected. If the section be construed without subtlety, it is not difficult to see the practical purpose which it was intended to accomplish. Its obvious meaning is that the Commissioners elected in November, 1891, were to be subject to its provisions, in case it should be adopted. When they were elected it was not known how long they were to hold their offices; if the amendment should be rejected they would hold for two years under the existing section; but if it should be adopted, their terms would be for “such periods, not exceeding six years,” as might be determined by law. The Act of 1892, chapter 283, provided that the Commissioners elected for Frederick County should bold their offices for six years from the time of their election; and that the term of those hereafter elected should be six years. This to be sure is a local law, applicable only to Frederick County; but the grant of power to the Legislature is general, and there is no requirement that the length of the terms should be uniform throughout the Stale, any more than that the numbers should be the same' in each county.
*168(Decided 18th October, 1893.)
It wi]l be seen that we think that the amendment in question was validly adopted as a part of the Constitution, and that the Act of Assembly which we have mentioned is constitutional. A question was made whether there had been such a demand on the Supervisors and such a refusal by them as would entitle the appellants to a writ of mandamus. And there were other questions debated at the Bar of much interest and importance. We think it best to pass over them and rest our decision exclusively on the constitutional questions which we have been considering. They will put an end to this case, and the public interest requires that they should be settled.

Order affirmed.